              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


HECTOR VALENTINE,                             No. 4:19-CV-00914

              Petitioner,                     (Judge Brann)

     v.

UNITED STATES OF AMERICA,

              Respondent.

                                 ORDER

                               JULY 2, 2019

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1. Valentine’s motion for leave to proceed in forma pauperis (Doc. 4) is

          GRANTED;

    2. Valentine’s 28 U.S.C. § 2241 petition (Doc. 1) is DISMISSED for lack of

          jurisdiction; and

    3. The Clerk of Court is directed to CLOSE this case.


                                         BY THE COURT:

                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
